Judgment, Supreme Court, New York County (Blangiardo, J.), rendered February 7, 1985, which convicted defendant of criminal possession of a weapon in the third degree and sentenced him to a term of from 2 Vi to 5 years’ imprisonment, reversed, on the law, the motion to suppress granted, and the indictment dismissed.
The defendant was seen sitting in a parked van on West 129th Street in Harlem at 5 o’clock in the morning of August 9, 1984 by police officers. A police officer, the only witness for the prosecution at the suppression hearing, testified that, while riding past the defendant’s van in his police car, he noticed that the defendant "kept turning around to look out the window and to look at us as we passed him.” The police car stopped at the corner and the officer observed the defendant by use of the rear-view mirror. The officer waited for the traffic light to change. At that time, the defendant turned on the headlights of the van and drove west on 129th Street. The officer noticed that the right front headlight of the van was not lit. The defendant drove for about a block and a half and stopped for a traffic light. He then turned right on to Lenox Avenue. At that time, the police officers signaled to him and he pulled the van over to the side of the road. The officer testified that as the defendant was pulling the van to the side of the road he noticed the defendant make "a motion of reaching under the seat, either to pick up something or put something down.” The officer who had been driving the police car approached the driver’s side of the van while the officer who testified approached the passenger side of the van. The officer at the driver’s side asked the defendant to step out of the vehicle. The officer at the passenger side testified: "At that moment, I opened the passenger door and I proceeded to the seat to look under the seat.” The pistol which was the subject *898of the indictment was recovered from under the driver’s seat. A summons was also issued to the defendant for "driving with his right headlight not operating.”
The officer testified that he "felt that due to the nature of the crimes that we had had on that street at that location where the defendant was parked, I felt that he had a weapon.” He also testified that the defendant’s van had been stopped only because of the inoperable headlight. When asked his reason for searching the vehicle the officer responded: "My basis for the search was that I felt that I was in danger, my safety was in danger, and the safety of my partner, due to the furtive moves that he made when we attempted to pull him over. That is the sole basis for my search.”
There was concededly a search of the van. The police officer entered it for the purpose of searching under the front seat. The defendant was at that point no longer in the van.
This court has held in People v Mestey (61 AD2d 447, 450 [1st Dept 1978]) that: "A quick hand motion by an occupant of a vehicle, absent other circumstances suggesting criminal activity, is not suspicious in itself [citation omitted].” This court has also held, on numerous occasions, that a high crime area does not convert otherwise innocuous behavior taking place within it into behavior warranting a search. (People v Bond, 116 AD2d 28 [1st Dept 1986]; People v Cornelius, 113 AD2d 666 [1st Dept 1986]; People v Bronston, 113 AD2d 627 [1st Dept 1986]; People v Meachem, 115 AD2d 370 [1st Dept 1985].)
The cases relied upon by the People are readily distinguishable. People v Simmons (83 AD2d 79 [1st Dept 1981]) dealt with a police officer shining his flashlight into an automobile through the window and thereby seeing a gun on the floor. People v David L. (56 NY2d 698 [1982]) was a situation in which a police officer opened the door of an automobile and saw a weapon in the waistband of the defendant. Neither of these cases involved an entry into, and search of, an automobile such as is present here.
Since the single downward motion of the defendant’s hand as the van was being stopped, coupled with the "high crime location” in which the defendant was first seen, was insufficient to warrant the search of the van, the motion to suppress should have been granted. Concur — Fein, Milonas, Rosenberger and Wallach, JJ.